Citation Nr: 1337280	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left orchiectomy (also claimed as left testicle injury).  

4.  Entitlement to service connection for a prostate disorder.  

5.  Entitlement to service connection for residuals of injury to the left kidney.  

6.  Entitlement to service connection for a bladder disorder.  

7.  Entitlement to service connection for heart disease (also claimed as open heart bypass surgery and stent placement).  

8.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

On his August 2013 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ).  

Due process concerns thus require that the case be remanded to the appropriate RO for the scheduling of a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2012).  The case is therefore remanded to the Louisville, Kentucky, RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his representative.  
The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a video conference hearing before a member of the Board at the Louisville, Kentucky, RO.  See 38 C.F.R. § 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board at the Louisville, Kentucky, RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

